UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6696



JOHN PAUL TURNER,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF JUSTICE,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:03-cv-000250-SGW)


Submitted:   June 15, 2007                  Decided:   July 12, 2007


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Paul Turner appeals the district court’s order

denying Turner’s motion to reconsider a previous order dismissing

this action for failure to comply with a prefiling injunction.            We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Turner v. United States Dep’t of Justice, No. 7:03-cv-

000250-SGW (W.D. Va. April 30, 2007).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -